Citation Nr: 1638316	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and granulomatous disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to March 1960.

This case comes before the Board of Veterans Appeal (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.

The Board denied the Veteran's claim in December 2010.  In July 2011, the United States Court of Appeals for Veterans Claims ("Court") vacated the Board's December 2010 decision in part, and remanded the issue on appeal for additional development. 

In August 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is associated with the claims file.

In November 2011, November 2012, January 2014 and November 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's COPD is related to in-service exposure to diesel engine fumes.




CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran and his representative have variously asserted that his COPD is related to either his exposure to diesel engine fumes, asbestos, or ionizing radiation during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's available service treatment records shows no in-service complaints, treatment, or diagnosis of a respiratory condition.  The Veteran's service personnel records show he served aboard the USS REHOBOTH and the USS MOLALA with service in San Diego, California, San Francisco, California, and on Eniwetok Atoll, in the Marshall Islands.  His DD-214 also shows his duties in service were similar to those of a diesel mechanic.  The Board finds that it may be assumed that the Veteran was exposed to diesel fuel fumes during active service.  

Post-service treatment records include a January 2008 VA x-ray report noting scattered calcifications in the lungs compatible with old, healed granulomatous disease, and that there was no acute lung infiltrate or pleural effusion.  The report contains impressions of COPD, and "evidence of old healed granulomatous disease."  A VA respiratory examination report, dated in January 2010, shows that the Veteran was noted to have a history of COPD, with an onset in 2006, and post-service employment as a mechanic and truck driver which he had retired from due to age or duration of work.  The examination report showed a diagnosis of COPD.

The Board notes that the Veteran's claim has been remanded multiple times in order to obtain an adequate VA examiner's opinion on the etiology of any diagnosed respiratory disorder.  Most recently, pursuant to the Board's January 2014 remand directives, the Veteran was afforded a VA examination in March 2014 to assess the etiology of his respiratory disorder.  However, the examination report failed to include an etiology opinion.  In a June 2014 addendum opinion, the examiner stated the current pulmonary disorder was not caused by or related to diesel fuel exposure, however no rationale was provided.

The RO requested an independent medical opinion, and in June 2014, an independent doctor reviewed the Veteran's record and issued an opinion that the Veteran's claimed respiratory disability was not related to his active service.  The independent doctor further stated he was unable to opine on the cause of the Veteran's hyper-inflated lungs, scarring, or old granulomatous disease without resorting to speculation.  He speculated it could be due to "asbestos exposure from brake pads while working as a mechanic, regional exposure to histoplasmosis or coccidiomycosis, additional diesel fume exposure during his career as a truck driver, but NOT during his active military service."

In November 2014, the Board remanded the Veteran's claim in order to obtain clarification as to why the Veteran's exposure to diesel fumes post-service could contribute to his respiratory disorder but not to his exposure to diesel fumes during service.

In April 2016, the Veteran underwent a VA respiratory conditions examination.  He was noted to have a diagnosis of emphysema, with a diagnosis date of 2005.  The Veteran reported working in the engine room during active duty service for 10 hours a day for three and one-half years.  He also reported working as a truck driver for 40 to 45 years following active service.  

The VA examiner concluded that the claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the VA examiner noted that the Veteran had verified exposure to diesel fumes while serving in the military from 1956 to 1960.  However, the Veteran was diagnosed with COPD in 2005, which was 45 years following his military service.  The VA examiner further noted that the Veteran has a risk factor of environmental exposure to diesel fumes which could contribute to his history of COPD, and the Veteran has never used tobacco products, which the examiner stated was the "number one risk factor for the development of COPD."  The VA examiner also stated that it was "noteworthy" that the Veteran had a history of many decades of exposure to diesel fumes with his history of working as a truck driver, which was most likely his clinical risk factor for the development of COPD.  The VA examiner noted that the Veteran was not currently being treated for any underlying respiratory condition.  He was without use of any bronchopulmonary inhalers or oral medications.  He was without acute or chronic symptoms for COPD.  Also, the Veteran was without a history for emergent care for COPD, hospitalization, or supplemental oxygen in relation to his diagnosis of COPD.

In an August 2016 statement, the Veteran's representative argued that "while not phrased as succinctly as one might hope," the April 2016 VA examiner's opinion supports the Veteran's service connection claim.  The representative noted the VA examiner cited the Veteran's exposure to diesel fumes over many decades as a risk factor for the development of his COPD, but did not provide any discussion on the relative contributions of in-service exposure to diesel fuel exhaust versus post-service exposure. 

The Board agrees with the argument provided by the Veteran's representative. Despite the negative conclusion offered in the April 2016 VA examiner's opinion, the overall rationale provided is generally supportive of the Veteran's claim, namely that exposure to diesel fumes was an environmental risk factor that could have contributed to the development of his COPD.  While the VA examiner noted the Veteran's post-service exposure to such fumes, his rationale did not negate that the Veteran was also exposed to such fumes during active duty service and that exposure to such fumes could also have contributed to his condition.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's COPD is related to exposure to diesel fuel fumes during active duty service.  Consequently, service connection is warranted. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


